DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/29/2021 was entered.
Amended claim 18 and new claims 19-37 are pending in the present application.
Applicant’s election without traverse of Group II in the reply filed on 12/29/2021 is acknowledged.
However, in light of the amendment filed on 12/29/2021 and particularly new claims 19-37 the following species restriction is required.

Species Election/Restriction
A.	This application contains claims directed to the following patentably distinct species of a method:
(a) a method of inducing immune tolerance in a subject; (b) a method of reducing immune activation in a subject; and (c) a method of treating an autoimmune disease in a subject.
The species are independent or distinct because each of the above species requires a different desired end-result.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least independent claim 18 is generic.
Additionally, should Applicant elect species (c) above, this application contains claims directed to the following patentably distinct species of an autoimmune disease:
A single specific autoimmune disease recited in the Markush group of claim 37.
The species are independent or distinct because each of the recited autoimmune diseases is distinct one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 18 and 36-37 are generic.

B.	This application contains claims directed to the following patentably distinct species of erythroid cells:
(a) lack or have a level less than 50% endogenous CD47; (b) lack or have a level less than 50% endogenous CD58; (c) lack or having a level less than 50% endogenous PLSCR1; (d) lack or have a level less than 50% endogenous Bim.
The species are independent or distinct because each of the above species is distinct structurally one from the others, and may have different properties one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least independent claim 18 is generic.

(a) reticulocytes; and (b) erythrocytes.
The species are independent or distinct because each of the above species is distinct structurally one from the other, and may have different properties one from the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 18-19 are generic.

D.	This application contains claims directed to the following patentably distinct species of produced erythroid cells:
(a) produced by an exogenous site-specific DNA binding protein; (b) produced using siRNA; and (c) produced using shRNA.
The species are independent or distinct because each of the above species is distinct structurally one from the others, and may have different properties one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least independent claim 18 is generic.
Additionally, should Applicant elect species (a) above, this application contains claims directed to the following patentably distinct species of an exogenous site-specific DNA binding protein:
A single specific exogenous site-specific DNA binding protein recited in the Markush group of claim 24.
The species are independent or distinct because each of the recited exogenous site-specific DNA binding protein is distinct structurally one from the others and has different properties one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 18 and 23-24 are generic.

E.	This application contains claims directed to the following patentably distinct species of an antigen:
(a) an intracellular antigen; and (b) an antigen presented at the surface of the erythroid cells.
The species are independent or distinct because each of the above species is distinct structurally one from the other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 18 and 29-30 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The recited species are independent or distinct because each of the above species is distinct structurally one from the others, as well as possessing distinct properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633